Citation Nr: 1129904	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, to include as secondary to a service-connected disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, cervical spine, prior to November 22, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, cervical spine, from November 22, 2010.

4.  Entitlement to an initial evaluation in excess of 20 percent for sciatica, right lower extremity.

5.  Entitlement to an increased evaluation for traumatic brain injury (TBI) with cognitive disorder and migraine headaches, status post skull fracture, currently evaluated at 50 percent.

6.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated at 10 percent.

7.  Entitlement to an increased evaluation for fractured right tibia with atrophy of muscles and right lower extremity shortening, currently evaluated at 10 percent.

8.  Entitlement to a separate initial evaluation for degenerative joint disease, right knee.

9.  Entitlement to an increased evaluation for degenerative disc disease, lumbar spine, currently evaluated at 40 percent, excluding the period of May 22, 2007 to June 30, 2007, when a temporary 100 percent evaluation was assigned.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to December 1970.  The DD 214 for this service period indicates one year and nine months of "other" service.  The record establishes that the Veteran served in the Kansas Army National Guard prior to his active duty service.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The medical and procedural facts in this case are complicated and warrant explanation.

The Veteran was involved in a truck accident during service and is service-connected on either a direct or secondary basis for the numerous injuries that he sustained.  

In September 1991, the Veteran filed a claim for service connection for shoulder and neck disabilities.  The RO did not process this claim.

In a June 2006 rating decision, the RO, in pertinent part, (1) denied service connection for right shoulder with rotator cuff tear and tendonitis; (2) granted service connection for right leg sciatica with some residual foot drop, sensory disturbance of the right great toe, and sensory neuropathy, right sural nerve, assigning a 20 percent evaluation; (3) granted service connection for cervical spine dysfunction with X-ray evidence of loss of height C5-6 disc space, assigning a noncompensable evaluation, effective May 12, 2005; and (4) denied increased evaluations for residual, fracture L-1 vertebra with post traumatic arthritis, limitation of motion and painful motion; defective hearing, right ear; and right leg fracture with mild atrophy of muscles.  

In September 2006, the RO increased the evaluation for brain disease with cognitive disorder and headaches, status post skull fracture, to 50 percent, and increased the evaluation for cervical spine dysfunction with degenerative disc disease and arthropathy to 10 percent, effective May 12, 2005.

In September 2007, the RO granted service connection for left ear hearing impairment pursuant to an amendment to 38 C.F.R. 3.383, combined the evaluation for both ears, and continued the 10 percent evaluation for bilateral hearing loss.  The RO also granted a temporary 100 percent evaluation from May 22, 2007 to June 30 2007 under 38 C.F.R. § 4.30 for convalescence purposes associated with surgery for the Veteran's back disability, and assigned a 40 percent evaluation for the back disability from July 1, 2007.

In October 2008, the RO (1) denied increased evaluations for right leg sciatica, bilateral hearing loss, and cervical spine dysfunction; (2) proposed to reduce the back and brain evaluations to 20 and 10 percent, respectively; and (3) denied entitlement to TDIU.  The RO never implemented the proposed reductions.

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in October 2009; notice of such was mailed to him at his address of record.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. 
§ 20.704.

In a January 2011 rating decision, the RO increased the evaluation for the Veteran's cervical spine disability to 20 percent, effective November 22, 2010.  

In a January 2011 statement of the case, the RO reclassified the Veteran's brain disease as a TBI.  It also reclassified the Veteran's right tibia fracture as degenerative joint disease, right knee, and assigned a 10 percent disability evaluation under Diagnostic Code (DC) 5010-5261 (limitation of leg extension), replacing the previously assigned DC 5311 (Muscle Group XI), effective November 22, 2010.  

The right tibia fracture issue has been recharacterized into two separate issues to better reflect the medical evidence, the rating criteria, and the law.  See Murray v. Shinseki, 2011 WL 2342766 (June 15, 2011).  The right shoulder issue has been recharacterized to better reflect the Veteran's claim.  

With respect to the TDIU claim, such is considered part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A November 2010 VA examination report shows that the Veteran reportedly had stopped working as a golf administrator due to fatigue from back, neck, and right leg pain.  Even though he has not appealed the TDIU issue, the Court held in Rice that when the issue is raised by the evidence of record, the Board must adjudicate the issue as part of the claim for an increased rating.  As such, the issue is properly before the Board.

The issues of entitlement to service connection for a right hip disability, a right great toe disability, and an acquired psychiatric disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right shoulder disability, entitlement to an increased evaluation for TBI, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 22, 2010, degenerative disc disease of the cervical spine was manifested by flexion to 45 degrees at worst and a combined range of motion of 320 degrees, with no documented incapacitating episodes of intervertebral disc syndrome.

2.  From November 22, 2010, degenerative disc disease of the cervical spine has been manifested by forward flexion limited to 30 degrees, with no documented incapacitating episodes of intervertebral disc syndrome.

3.  The competent evidence of record demonstrates no more than moderate incomplete paralysis of either the right sural nerve or the right common peroneal nerve.

4.  The Veteran's hearing loss measures Level XI in the right ear and Level I in the left ear; there is no evidence of an exceptional disability picture sufficient to render the rating schedule inadequate.

5.  The Veteran's right tibia disability is manifested by no more than a moderate disability with atrophy of muscles and right leg shortening less than 3.2 cm in length.

6.  The competent evidence of record demonstrates that the Veteran's right knee has pain and slight limitation of motion; there is X-ray evidence of arthritis.

7.  The Veteran's degenerative disc disease of the lumbar spine is manifested by flexion of the thoracolumbar spine to 40 degrees at worst, with no documented incapacitating episodes of intervertebral disc syndrome, and is not productive of unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease, cervical spine, have not been met prior to November 22, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.71a Diagnostic Code 5235 (2010).

2.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease, cervical spine, have not been met from November 22, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.71a Diagnostic Code 5235 (2010).

3.  The criteria for an evaluation in excess of 20 percent for sciatica, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Codes 8520, 8521 (2010).

4.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.383, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2010).

5.  The criteria for an evaluation in excess of 10 percent for fractured right tibia with atrophy of muscles and right lower extremity shortening have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5311 (2010).

6.  The criteria for a separate initial evaluation of 10 percent, but no higher, for degenerative joint disease, right knee, are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2010).

7.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.71a Diagnostic Code 5235  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for increased evaluation, notice regarding the need to show the impact of the service connected disability on daily and occupational functioning, as well as general worsening, is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the issues of increased ratings for bilateral hearing loss, right tibia fracture, and degenerative disc disease of the lumbar spine, May 2005, March 2006, and April 2006 letters apprised the Veteran that to establish entitlement to an increased rating he must offer proof that these service-connected disabilities had worsened.  The May 2005 and April 2006 letters substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The RO provided the Veteran post-adjudication Vazquez notice with April and November 2008 letters.  While this notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated in a January 2011 supplemental statement of the case.

The issues of initial higher evaluations for degenerative disc disease of the cervical spine and sciatica of the right leg are "downstream" issues, as the initial claims for service connection were granted in the June 2006 rating decision appealed.  The current appeal as to these evaluations arises from the Veteran's disagreement with the evaluations originally assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra.  Thus, as the Veteran's claims for increased initial disability ratings were appealed directly from the initial ratings assigned, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has obtained VA medical records, private treatment records, Social Security Administration records, and medical opinions as to the severity of the service-connected disabilities.  VA provided the Veteran the opportunity to give testimony before the Board, but the Veteran did not avail himself of this opportunity.  The VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4 will be considered, whether or not they were raised by a veteran, as well as the entire history of a veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of a veteran's claim is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may have separate and distinct manifestations attributable to the same injury, however, and if so, these should be rated under different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225 (1993).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

A.  Cervical Spine

Service connection for degenerative disc disease of the cervical spine was granted effective May 2005.  This evaluation was increased to 10 percent in September 2006, effective May 2005.  The RO increased the evaluation to 20 percent in January 2011, effective November 22, 2010.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Formula for Rating IVDS Episodes provides a 10 percent evaluation for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

With regard to the cervical spine, the General Formula provides a 10 percent disability evaluation for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran is currently service-connected for right upper extremity secondary to the neck disability.

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  





Prior to November 22, 2010

An April 2005 MRI showed mild posterior disc bulges at C3-4, C4-5, C5-6, and C6-7 levels without significant canal stenosis; small posterior annular tear at the C5-6 level; and mild to moderate right neural foraminal narrowing at the C5-6 level. 

A June 2005 private treatment record shows that there were mild restrictions of flexion and extension, with pain at approximately the right C5, C6 facet joint area.  Reflexes were 1+ and symmetric.  Axial compression of the cervical spine increased the Veteran's pain.

Another June 2005 private treatment record shows that the Veteran complained of positional neck pain that was exacerbated with rotation to the right and extension.  He also reported neck pain while driving, looking upward, and lifting overhead.  Extension caused pain at -30 degrees.  Flexion was normal.  Right and left rotation were slightly limited at 40 degrees.  There was no torticollis.  It appears that the reference to "-30" degrees of extension is a typographical error.

An August 2006 VA examination report shows that the Veteran complained of daily neck pain.  The pain was somewhat unpredictable and had gradually worsened over time; the pain increased with prolonged activity.  He denied using a brace.  He also denied incapacitating episodes.  There was flexion to 45 degrees, extension to 40 degrees, right lateral flexion to 45 degrees, left lateral flexion to 40 degrees, and rotation to 75 degrees bilaterally.  Range of motion remained unchanged after repetitions.  The examiner was unable to palpate any spasm or deformity.  

April 2007 X-rays showed loss of lordosis with mild degenerative disc change at C5-C6.

The August 2008 VA examination report shows that the Veteran complained of daily neck pain that increased with prolonged walking or sitting.  He did not wear a neck brace.  He denied any incapacitating episodes.  There were no spasms and no tenderness.  There was forward flexion to 60 degrees, extension to 50 degrees, bilateral rotation to 65 degrees, and lateral bending to 45 degrees bilaterally.  There was no increase in pain, fatigue, weakness or endurance after repetitions.  X-rays showed relative disc space narrowing at C5-6, straightening of cervical lordosis, mild ventral endplate spurring C5 inferiorly, and irregularity C6 superior endplate.  

Prior to November 22, 2010, cervical spine flexion was to 45 degrees at its worst, as noted at the August 2006 VA examination.  Combined cervical spine range of motion was 320 degrees at the November 2010 VA examination.  There is no evidence of muscle spasm or guarding during this time period.  Therefore, a higher evaluation during this time period is not warranted.

From November 22, 2010

The November 2010 VA examination report shows that the Veteran has forward flexion of the cervical spine to 30 degrees.  There is no evidence of record showing that forward flexion of the cervical spine is limited to 15 degrees or less.  Nor is there any evidence of ankylosis of the entire cervical spine.

Whether the Veteran's cervical spine degenerative disc disease causes a level of functional loss greater than that already contemplated by the assigned evaluations has also been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Although there is evidence that the Veteran experiences pain during cervical spine range of motion testing, the extent to which the range of motion is additionally limited would not merit greater than a 10 percent evaluation prior to November 22, 2010, or greater than a 20 percent evaluation beginning November 22, 2010.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The August 2006 and August 2008 VA examination reports noted no additional limitation of motion with repetition.  The evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the initial evaluations assigned by this decision.  Accordingly, the evidence does not support increased evaluations on the basis of functional loss.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the cervical spine disability, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability. The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment due solely to the neck has not been shown. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased evaluations for cervical spine degenerative disc disease are not warranted.  

B.  Right Leg Sciatica

Service connection for right leg sciatica with some residual foot drop, sensory disturbance of the right great toe and sensory neuropathy, right sural nerve, secondary to the Veteran's lumbar spine disability was granted by a June 2006 rating decision, and an initial 20 percent evaluation assigned under the provisions of 38 C.F.R. § 4.124a, DCs 8599-8520.  This evaluation was continued in an October 2008 rating decision.  

Under DC 8520, a 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis.  A 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent evaluation is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The Board will also consider whether the right leg sciatica is more appropriately evaluated under DC 8521 for impairment of the common peroneal nerve, which allows for a 20 percent evaluation for moderate incomplete paralysis, a 30 percent evaluation for severe incomplete paralysis, and a 40 percent evaluation for complete paralysis, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.121a, DC 8521.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

A June 2005 private treatment record shows that the Veteran complained of numb feet and a weak right leg.  The doctor noted "some residual foot drop and bowing of the right leg."  A lower extremity neurological examination revealed 2+ patellar reflexes, trace Achilles reflexes, and 1+ medial hamstring reflexes.  Sensory testing showed some decreased light touch in the L5 and S1 distribution in the feet, but peripheral neuropathy could not be ruled out.  Strength testing showed essentially absent toe extension with dorsiflexion at a grade of 4+/5.  

An August 2005 VA neurological examination report shows that the Veteran cried out in pain during most of the right leg testing.  He had difficulty extending the right great toe.  The examiner noted that the toe was very difficult to examine because "initially if the toe was touched even lightly [the Veteran] would scream out in pain and in fact he jumped off the table and grabbed the examiner around the waist."  There did not appear to be neurological weakness of dorsiflexion or eversion of the right foot.  The examiner noted that the right foot appeared normal despite the Veteran's pain behavior.  The Veteran could not tandem walk, and once again leaned over and grabbed hold of the examiner.  He was able to stand on his toes briefly with much elevation of the ankle and the heels.  Standing Romberg testing was negative.  A sensory examination showed decreased sensation in the right great toe and the medial surface of the foot.  Vibratory, position, and temperature sense were normal.  Reflexes at the ankles and both toes were downgoing.  The diagnoses included a sensory disturbance in an L4 distribution affecting primarily the great toe and some difficulty with dorsiflexion of the great toe, and sciatica down the right leg.  The examiner found no evidence of the sural nerve injury, and noted that there was good sensation in the distribution of the sural nerve bilaterally.

An August 2005 VA general medical examination report shows that the Veteran complained of pain in the top of his right foot, the sole of his right foot, and his toes.  He reported that his toes were capable of moving downward, but not upward into dorsiflexion.  The Veteran was able to walk around the block easily, and could walk one-quarter of a mile before having to stop and rest.  He was able to do his job as golf administrator "okay."  The examiner noted that the Veteran walked slowly from the waiting room to the examination room, and that he "tilted ever so slightly to the right hand side."  However, he did not favor either side when he walked across the examining room.  The Veteran did not use an assistive device.  Upon physical examination, there was full strength of his dorsiflexion and plantar flexion of his feet.  He complained of pain near his great toe, but was not particularly tender to palpation.  He had full passive range of motion of his toes and was able to wiggle them in a jerky fashion.  The Veteran was able to stand on his heels and toes without apparent difficulty.  

An August 2008 VA examination report shows that the Veteran complained of some right leg numbness and a continuous low grade pain.  He could not bring the right great toe up.  Later in the examination, he denied any right leg pain.  He did not wear a brace on the right foot.  His gait was reciprocal and assisted with a cane in the right hand; he was "somewhat limping."  The diagnosis was right leg sciatica with some residual foot drop, sensory disturbance of the right great toe, and sensory neuropathy right sural nerve.

A November 2010 VA examination report shows that the Veteran complained of occasional radiating pain to the right foot.  His gait was antalgic and favored the right leg.  He was able to do a heel walk, but a toe walk was difficult due to right great toe pain.  The Veteran could walk for a mile, but his toes became stiff and numb.  He reportedly had used a single-point cane for the past 10 years whenever he walked more than two blocks, but this was because of back pain.  Deep tendon reflexes were 1+ at the right patellar tendons and trace right Achilles tendons with toes downgoing.  There was decreased sensation to pinprick in the right lower extremity and light touch in the anterior thigh and anterior lower leg.  Strength was 4/5 in the right dorsiflexors/invertors.  The diagnosis was moderate right common peroneal nerve neuropathy and mild right sural nerve neuropathy.  

The evidence supports a 20 percent evaluation for sciatica affecting the right lower extremity under either DC 8520 or 8521.  Throughout the appeal period, the Veteran has complained of numbness, pain, and weakness of the right lower leg.  VA examinations have showed findings suggestive of moderate incomplete paralysis, to include decreased sensation and some moderate weakness.  The November 2010 VA examination report clearly identifies and implicates the common peroneal and sural nerves as the cause of the Veteran's neuropathy.  Specifically, the examiner found moderate impairment of the common peroneal nerve, and mild impairment of the sural nerve.  However, assigning multiple ratings for the Veteran's right leg sciatica under DCs 8520 and 8521 based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14.

While the Veteran has required the use of a cane for ambulation, this appears to be associated with his service-connected back disability.  The Board acknowledges the findings of a right foot drop.  However, given the ambulatory ability and functionality noted of the right leg, the Veteran's sciatica of the right lower extremity does not more nearly approximate "moderately severe" or "severe" incomplete paralysis of either the sural nerve or the external popliteal (common peroneal) nerve.  Rather, his symptoms are suggestive of more moderate symptomatology.  Despite his right leg pain, reduced motion, and reduced sensitivity, the Veteran was capable of working as a golf instructor until 2007 and as a golf administrator until June 2010.

The Board has considered all other potentially applicable diagnostic codes; however, the Veteran has never been shown to have neuritis or neuralgia.   Therefore, 38 C.F.R. § 4.124a, DCs 8620 and 8720 are not applicable.  In addition, there is no evidence of neurological damage associated with any peripheral nerves other than the sural and the common peroneal nerves.  Therefore, DCs 8522 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable.  Accordingly, there is no basis for a higher evaluation.

The level of impairment in the right leg has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's sciatica.  The Veteran has not required hospitalization due to this service-connected disability.  While the Veteran has stated that he retired in 2010 in part because of fatigue from right leg pain, the evidence does not rise to the level of marked interference with employment solely due to the right leg sciatica.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation for sciatica of the right lower extremity is not warranted.

C.  Hearing Loss

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided under 38 C.F.R. § 4.86 applies when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran is claiming entitlement to an increased evaluation for bilateral hearing loss.  In July 1991, the RO granted service connection for right ear hearing loss assigning a 10 percent evaluation, effective December 23, 1970.  In September 2007, the RO granted service connection for left ear hearing loss assigning an effective date of December 23, 1970, and denied an increased evaluation for bilateral hearing loss.  The RO also denied an increased evaluation for bilateral hearing loss in October 2008.

At an August 2005 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
30
35
45
50
65

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 96 percent in the left ear.  

At a December 2006 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
30
40
50
55
65

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 94 percent in the left ear.  The Veteran reported that he wore a hearing aid.

A November 2007 VA treatment record shows that the Veteran reported increased difficulty understanding speech while in the presence of background noise.  An audiogram was conducted.  The audiologist noted that there were no significant changes from the previous evaluation.  

At an August 2008 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
35
45
50
60
65

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 92 percent in the left ear.  The Veteran reported that his hearing loss significantly affected his ability to communication effectively in employment situations and daily activities.  The audiologist opined that "the Veteran's moderate loss and excellent speech recognition scores in his left ear would allow him to communicate effectively in most employment situations while using appropriate amplification systems."

At a November 2010 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
35
40
50
60
65

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 94 percent in the left ear.  The Veteran reported difficulty communicating in employment and social situations.

These audiological findings show that the Veteran's right ear acuity falls under an exceptional pattern of hearing loss.  Therefore, the Board will determine the Roman numeral designation for right ear hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Using 38 C.F.R. § 4.85, Table VI and VIa, the August 2005 findings show that both Table VI and Table VIa provide for a numeral of Level XI in the right ear.  Table VI provides for a numeral of Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  Accordingly, the August 2005 audiometric results do not serve as a basis for a rating in excess of 10 percent.

Applying the August 2005, December 2006, August 2008, and November 2010 findings to Table VI and VIa shows that both Table VI and Table VIa provide for a numeral of Level XI in the right ear.  Table VI provides for a numeral of Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  Accordingly, the August 2005, December 2006, August 2008, and November 2010 audiometric results do not serve as a basis for an evaluation in excess of 10 percent.

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those symptoms are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran's bilateral hearing loss decreases effective communication and causes difficulty hearing conversation with background noise, but this does not denote an exceptional or unusual disability picture.  He has not been hospitalized for his hearing loss.  Nor has the Veteran alleged that his hearing has interfered with his employment, except to the extent that he misses some of what is said.  He has not described any adverse action taken in response to those hearing difficulties, missed opportunities, or time lost from work.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

Only the August 2008 VA examiner noted that the Veteran's hearing loss reportedly had a significant impact on his ability to communicate effectively in employment situations and daily activities.  The audiologist opined that "the Veteran's moderate loss and excellent speech recognition scores in his left ear would allow him to communicate effectively in most employment situations while using appropriate amplification systems."  Regardless, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in any of the VA examinations.  The evidence does not show that there is interference with employment beyond that contemplated by the rating schedule.  As such, referral for consideration for an extraschedular evaluation is not warranted here.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation for bilateral hearing loss is not warranted.

D.  Right Tibia Fracture
	
The Veteran's right tibia fracture with muscle atrophy and leg shortening is rated 10 percent disabling under the criteria of DC 5311.  38 C.F.R. § 4.73, DC 5311.  Diagnostic Code 5311 pertains to Muscle Group XI.  Muscle Group XI includes the muscles involved in the propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  In order to get the next higher evaluation, the evidence must show that the Veteran's disability is moderately severe.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

June 2005 private treatment records show that the Veteran reported weakness in the right leg.  At the August 2005 VA neurology examination, there was atrophy of the right calf that measured 35 mm at 20 mm above the medial malleolus; the left calf measured 36 mm.  At the August 2005 VA general medical examination, the Veteran reported constant right leg pain.  At the August 2008 VA examination, the Veteran complained of right leg pain and numbness.  There was atrophy of the anteromedial part of the right leg, but no tenderness.  X-rays of the right tibia and fibula showed fracture deformity of the shaft of the tibia associated with marked cortical thickening/sclerosis, with osseous bridging between the tibia and the fibula at the fracture site.  The diagnosis was fracture right leg with mild atrophy of the muscles, old and healed.  November 2010 X-rays of the right tibia and fibula showed no change from the earlier study.

The evidence of record does not establish any impairment consistent with a moderately severe muscle injury.  There was no notation in any examination that the injury had more than a slight effect on the Veteran's overall muscle strength.  No examiner has reported a moderate or extensive loss of deep fascia, muscle substance or normal firm resistance of the right knee muscle.  Nor was there evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups or soft flabby muscles.  The muscles were not shown to swell and harden abnormally in contraction.  The examination findings do not demonstrate evidence of muscle herniation or significant loss of muscle strength.  Accordingly, the Veteran is not entitled to an evaluation higher than 10 percent under DC 5311.

The Board has also considered DC 5262.  In order to get a 10 percent evaluation, the medical evidence must show impairment and malunion of the tibia and fibula and slight knee or ankle disability.  Malunion of the tibia and fibula with moderate knee or ankle disability gets a 20 percent evaluation; malunion of the tibia and fibula with marked knee or ankle disability gets a 30 percent evaluation; and nonunion of the tibia and fibula with loose motion, requiring brace gets a 40 percent evaluation.  Terms such as "moderate" and "marked" are not defined in the VA Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In order to get the next higher 20 percent evaluation under DC 5262, the medical evidence must essentially show that the Veteran has a moderate, rather than mild, right knee or ankle disability.  Service connection is already in effect for a right ankle disability, and that issue is not currently on appeal.  

As noted above, DC 5311 contemplates limitation of flexion of the knee.  DC 5260 addresses limitation of flexion.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  The medical evidence shows that active flexion in the Veteran's right knee is most severely limited to 120 degrees.  This does not warrant even a compensable evaluation for limitation of flexion under DC 5260, as flexion limited to 45 degrees warrants a 10 percent evaluation.  Thus, the Veteran is not entitled to a higher evaluation under DC 5262.

Because the record reflects that the Veteran's right tibia disability results in shortening of the right lower extremity, entitlement to a separate evaluation under Diagnostic Code 5275, for shortening of the bones of the lower extremity, has been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.71a, DC 5275.  For a separate rating to be granted, the affected lower extremity must measure at least 3.2 centimeters (approximately 1.25 inches) less than the opposite lower extremity.  At the August 2008 VA examination, the Veteran's right leg measured 3 centimeters shorter than his left leg.  At the November 2010 VA examination, the Veteran's right leg measured .5 inches shorter than his left leg.  The Board acknowledges the disparity in leg length measurements.  However, no medical professional has found the right lower extremity to be at least 3.2 centimeters shorter than the left lower extremity.  Thus, a separate evaluation cannot be awarded under DC 5275.

Consideration has been given to the right leg scar noted at the August 2008 and November 2010 VA examinations.  However, the examiners noted that the right femur scar measured 10 centimeters and was well-healed without tenderness, retraction, swelling, or drainage on examination.  There is also no evidence that the scar was unstable or manifested by any of the other qualifying characteristics such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2010).

The level of impairment in the right leg has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation for fractured right tibia is not warranted.

E.  Right Knee

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.   38 C.F.R. § 4.71a, DC 5003.

With any form of arthritis, painful motion is an important factor of the rated disability and should be carefully noted.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  Painful motion due to arthritis is deemed limitation of motion and is entitled to a minimum rating of 10 percent per joint, even if there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board agrees with the RO that the Veteran's right knee arthritis primarily affects extension.  Under DC 5261, a 0 percent evaluation requires extension of the leg limited to five degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

November 2010 X-rays showed mild degenerative changes.  The examiner diagnosed right tibial/fibular fracture resulting in degenerative joint disease of the right knee.  Given such findings, the Veteran has at least some arthritis of the right knee.  As noted above, arthritis is to be rated based on limitation of motion of the affected joint.  Application of DC 5261 would warrant a noncompensable evaluation, as the November 2010 examination report shows that extension was 0 degrees.  However, a separate, 10 percent, disability evaluation is warranted for the Veteran's limitation of flexion of the right knee under DC 5003 based on arthritis with painful motion.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

F.  Lumbar Spine 

Service connection for degenerative disc disease of the lumbar spine was granted effective December 1970, the date of separation from service.  A 40 percent disability evaluation has been assigned effective from the date of service connection.  

The same rating provisions apply to the lumbar spine as well as the cervical spine.  The General Formula provides a 40 percent disability evaluation for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Criteria under Code 5243 for IVDS are the same for all spinal sections.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The medical evidence does not show that the Veteran has ever had any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Rather, despite the Veteran's claimed symptoms of back pain and limited motion, he maintained regular employment, first as a golf instructor and then as a golf administrator, until he retired in 2010 because of fatigue from back, neck, and right leg pain.  As such, rating the Veteran's lumbar spine disability based on incapacitating episodes is not warranted.

As discussed above, the Veteran is service-connected for peripheral neuropathy of the right lower extremity secondary to the back disability. 

An April 2005 MRI showed severe anterior wedge deformity of L1 that produced an acute kyphotic angulation and mild narrowing of the thecal sac at this level.  There were multiple other levels with mild narrowing of the thecal sac and mild to moderate degree of neural foraminal narrowing.

A June 2005 private treatment record shows that the Veteran complained of an aching and stabbing pain in the low back.  Range of motion testing showed "excellent" flexion to approximately 105 degrees.  There was diffuse tenderness over this area with compression and mild tenderness in the distal lumbar paraspinals.  

Another June 2005 private treatment record shows that the Veteran was hunched over with an increased lordotic curve around.  The Veteran's gait was slightly broad based.  Toe walking was weak on the right, but heel walking was normal.  Forward flexion "was only 2 at the mid tibia."  There was tenderness on palpation to the spinous process around the L1 area, as well as near the T11 through L3 area.  

The Veteran submitted to an August 2005 VA general medical examination.  He reported constant back pain.  He avoided lifting, pushing, shoving, and hard impact activities.  Forward flexion was initially to 40 degrees; after passive attempts this increased to 45 degrees, but with considerable pain throughout.  Extension was initially to 20 degrees; after passive attempts this decreased to 15 degrees with severe discomfort.  Lateral flexion was to 15 degrees bilaterally with clear increase in muscle spasm and a reported increase in discomfort.  Lateral rotation was initially to 20 degrees, but decreased to 15 degrees after repetitions.  The examiner determined that the Veteran would lose an additional 5-10 degrees forward flexion and 10 degrees extension.  

In May 2006, the Veteran submitted to a VA neurological examination.  He reportedly used an upturned golf club as a cane almost every day.  He could sit for about an hour, stand for 20 minutes, and walk one city block.  The Veteran denied periods of bedrest, but stated that he often slept on the floor.

An April 2007 private treatment record shows that lumbosacral spine motion was abnormal.  Heel walking was abnormal, but toe walking was normal.  A reflex examination was normal.  X-rays showed increased osteophytes at the L2-3 and L3-4 levels, as well as retrolisthesis at those levels.  

The Veteran underwent back surgery in May 2007.

A December 2007 private treatment record shows that the Veteran no longer had any pain in his lower back.  Forward bending was 90 percent.  

The Veteran submitted to a VA examination in August 2008.  He could walk for a mile, stand for an hour, and sit for 20 minutes.  He denied any episodes of incapacitating episodes that required physician-ordered bedrest other than after the 2007 surgery.  He reportedly had been using a cane for two years.  

The Veteran submitted to another VA examination in November 2010.  He complained of daily pain that he described as achy/stabbing.  He rated the pain 5/10, but reported that it flares one or twice per week to 7-8/10.  He also reported weakness, stiffness, fatigue, and lack of endurance.  The Veteran used a single point cane for prolonged walking.  He denied any incapacitating episodes.  His gait was antalgic.  He was able to do a heel walk, but a toe walk was difficult due to right toe pain.  Muscle spasms were palpable in the lumbar musculature.  There was flexion to 40 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 40 degrees.  There was no significant change in active range of motion following repetitive testing.

The assignment of a disability evaluation in excess of 40 percent is not warranted because there is no evidence of ankylosis of the spine and there is no evidence of incapacitating episodes requiring prescribed bed rest.    

Additionally, consideration has been given to the lumbar scar noted at the August 2008 and November 2010 VA examinations.  However, the examiners noted that the scar measured either 23.5 or 25 centimeters and was well-healed without tenderness, retraction,  swelling, or drainage on examination.  There is also no evidence that it was unstable or manifested by any of the other qualifying characteristics such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

The level of impairment in the lumbar spine has been relatively stable throughout the appeals period, and has never been worse than what is warranted for a 40 percent evaluation under DC 5235.  Therefore, the application of staged ratings is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of radiating pain, weakness, fatigability, and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Aside from the May 2007 back surgery, he has not required hospitalization during the appeal period, and marked interference of employment due solely to the back disability beyond that contemplated by the assigned evaluation has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for degenerative disc disease of the lumbar spine is not warranted.  



(CONTINUED ON NEXT PAGE)










ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease, cervical spine, prior to November 22, 2010, is denied.

An initial evaluation in excess of 20 percent for degenerative disc disease, cervical spine, from November 22, 2010, is denied.

An initial evaluation in excess of 20 percent for sciatica, right lower extremity, is denied.

An increased evaluation for bilateral hearing loss is denied.

An increased evaluation for fractured right tibia with atrophy of muscles and right lower extremity shortening is denied.

A separate 10 percent evaluation, but no higher, for degenerative joint disease, right knee, is granted.

An increased evaluation for degenerative disc disease of the lumbar spine is denied.


REMAND

Right Shoulder

The Veteran contends that his right shoulder disability is a direct result of the in-service truck accident.  Specifically, he claims that he complained about his right shoulder to the doctors who treated him after the accident.  In the alternative, he contends that his shoulder disability is secondary to his service-connected back and/or neck disability.

A January 1967 examination conducted for purposes of separation from the Army National Guard contains a normal clinical evaluation of the upper extremities.  On the accompanying medical history report, the Veteran reported problems with a painful or "trick" shoulder.

An April 1968 Army enlistment examination contains a normal clinical evaluation of the upper extremities.  The Veteran denied a history of shoulder problems in the accompanying medical history report.

Service treatment records (STR's) show that the Veteran was involved in a truck accident in October 1968.  The initial examiner noted a right leg injury, but found all other extremities to be normal.  Chest X-rays showed a transverse fracture of the left scapula.  There is no mention of any complaints or findings relative to the Veteran's right shoulder in any of the treatment records.  

The October 1970 separation examination also contains a normal clinical evaluation of the upper extremities.  

The first post-service treatment for a right shoulder disorder is dated February 2005.  A private treatment record shows that the Veteran's right shoulder was "acting up."  He reported a "long history of lower back pain" that included an acromioclavicular (AC) separation.  He also reported a history of "many injuries" to his right shoulder.  

An April 2005 MRI showed "probable sequelae of acromioplasty and possibly, distal clavicular resection, as evidenced by widening of the acromioclavicular joint and irregularity of the inferior acromion" and a "small focal full thickness tear of the anterior supraspinatus tendon, corachohumeral ligament, associated subscromial subdeltoid fluid, and biceps tendonosis."  The radiologist determined that "[t]he constellation of findings is consistent with a rotator interval injury, but noted that it was "difficult to discern without prior imaging, how much of this injury is related to the surgery, or has occurred since the surgery."

In May 2005, the Veteran denied a history of surgery on his right shoulder.

In June 2005, the Veteran gave a history of "some shoulder surgery," but was "nonspecific[] in terms of what procedure was done."

In July 2005, the Veteran gave an onset date of 1968 for his right shoulder pain.  X-rays showed a prior acromioplasty.    

In October 2005, the Veteran reported right shoulder pain of several months' duration.

A May 2006 VA examination report shows that the Veteran stated that his right shoulder pain came from his neck and radiated through the trapezius and shoulder area.  He stated that he had not played golf competitively since 1984 and not at all for the last few years due to right shoulder pain.  The examiner noted that she "asked twice specifically if he had had any surgery on his right shoulder," to which the Veteran replied no.  X-rays showed marked AC joint separation and irregularity of the articular surface of the distal clavicle "consistent with degenerative joint disease or previous surgical change."  Upon physical examination, the examiner noted that hair on the Veteran's arms obscured any possible scars, although "there was a question of a portal scar near the acromioclavicular joint."  The Veteran complained of pain with forward flexion to 65 degrees and adduction to 75 degrees.  The examiner reviewed the claim file and gave a diagnosis of rotator cuff tear with tendonosis and "history of previous shoulder surgery, per the MRI report."  The examiner noted that the Veteran "was not forthcoming about this surgery."  The examiner wrote "[t]he right shoulder injury cannot be addressed without resorting to mere speculation as the veteran was not forthcoming about his apparent previous surgical history."
 
Private treatment records show that in May 2006, the Veteran reported an onset date of 1968 for his right shoulder pain.

In June 2006, the Veteran stated that his right shoulder pain had started "years and years ago."  He reportedly had stopped giving golf lessons ten years before due to his right shoulder pain.

In July 2006, the Veteran underwent arthroscopic repair of the right rotator cuff, arthroscopic acromioplasty, and biceps tenotomy.

A July 2006 letter from F.F.T., M.D., states that in addition to the recent surgery on the Veteran's right shoulder, he also had a history of "surgery on the right shoulder for a rotator cuff impingement, having had a decompression possibly involving partial resection of the distal clavicle."

A September 2006 letter from Dr. F.F.T. states that he wanted to correct the statement in his July 2006 letter that the Veteran had had a prior surgical decompression of his right shoulder.  He wrote: "[The Veteran] had treatment for this condition in the early '70's and early '80's for persistent rotator cuff dysfunction, but not any surgical procedure."  Dr. F.F.T. noted that the Veteran had reported a right shoulder injury from a rollover vehicle during service.  He opined that "[t]he progression of the disease continues to be consistent with an injury to the rotator cuff tear that was a direct result of the rollover accident."  He further stated that findings from the recent surgery and the MRI's were consistent with that injury.

An October 2006 letter from E.M., M.D., states that he had treated the Veteran for right shoulder pain since July 2005, and that the Veteran had reported an in-service right shoulder in the 1960's.  He wrote "[I]t is with a high degree of medical probability that this contributed to his current status and that his shoulder has problems stemming from that period."  
 
The September and October 2006 private physician opinions indicate that the Veteran's current right shoulder disability is related to service.  It appears that the private physicians based their opinions on an incorrect factual basis regarding the in-service accident.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Aside from the Veteran's testimony, there is no indication that he injured his right shoulder during the in-service truck accident.  Nor did the doctors review the claim file.  In addition, Dr. F.F.T.'s opinion is inherently contradictory.  Accordingly, the Board affords these opinions little probative weight.

The May 2006 examiner did review the claim file, but the report makes no mention of private treatment records.  Those records contain inconsistent and contradictory statements with respect to prior treatment of the Veteran's right shoulder and the onset date of right shoulder pain.  And while the examiner refused to speculate as to whether the Veteran's current right shoulder disability is related to service, the report does not address whether a service-connected disability aggravates the diagnosed right shoulder disability.  Accordingly, an opinion is warranted addressing whether the Veteran's right shoulder disability was aggravated by his service-connected disabilities.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).

TBI

Additional private treatment records are needed to evaluation the Veteran's TBI with cognitive disorder and migraine headaches.  In a May 2005 Form 21-4142, the Veteran identified Aurora Hospital East (Aurora) as a medical provider but did not provide an address.  The RO located an address for Aurora and sent the hospital a request for records in June 2005; that letter was returned by the post office.  Subsequently, in a June 2005 letter, the RO informed the Veteran that it needed a complete address for Aurora.  The Veteran submitted a Form 21-4142 in August 2005.  He noted that Aurora had treated him for headaches from 2003 to the present.  The Board notes that the address on the August 2005 Form 21-4142 is different from the address in the RO's June 2005 letter to Aurora.  The RO did not attempt to obtain records using the address provided by the Veteran.  Such relevant medical evidence must be secured and associated with the claim file.  38 C.F.R. 
§ 3.159(c)(1).

TDIU

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) must be considered.  The Veteran meets the schedular criteria for a TDIU, as he has one service-connected disability evaluation of 40 percent and a combined disability rating for all of his service-connected disabilities of 90 percent.  See 38 C.F.R. § 4.16(a).  The August 2008 examiner found that sedentary employment "may be feasible with frequent changes in position."  At that time, the Veteran reportedly worked 20-40 hours per week as a clerk.  However, he reported during a November 2010 VA examination that he had retired from his golf administrator job in June 2010 because of fatigue from back, neck, and right leg pain.  Remand is needed for another medical opinion of record specifically addressing the Veteran's current employability status.

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Aurora Hospital East from January 2003 to the present.  A copy of any negative response(s) should be included in the claim file.

2. Schedule the Veteran for a VA orthopedic examination.  The claim folder must be reviewed in conjunction with the examination.  The examiner is to	address the following:
 
(a) Is it at least as likely as not that the Veteran's right shoulder disability is related to military service, specifically the 1968 truck accident?  The examiner should be informed that there is a question as to whether surgery was performed on the Veteran's right shoulder prior to July 2006.  The examiner must specifically address private treatment records dated February, June, July, and October 2005; the April 2005 MRI; the May 2006 VA examination report; the September 2006 opinion by Dr. F.F.T.; and the October 2006 opinion by Dr. E.M.

(b) If not, is it at least as likely as not that the Veteran's right shoulder disability was caused or aggravated by a service-connected disability, including degenerative disc disease of the cervical or lumbar spine?

	A full and complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After #1 and #2 are complete, schedule the Veteran for a VA examination to determine whether he is able to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.

4. Then, readjudicate the claims.  If any of the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


